DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2017/0243916).
Regarding claims 1, Zhu discloses capsule Quantum Dot (QD) composition, comprising a mesoporous material in submicron or micron order, quantum dots (QDs) adsorbed in pores of the mesoporous material (thus forming metal oxide composite), and a encapsulation material for encapsulating the QDs in the pores of the mesoporous material (claim 1). The mesoporous material 10 can be non-silicon based mesoporous material which includes transition metal oxides (para 0035), where transition metal oxides encompasses titanium dioxide, nickel oxide. The mesoporous material are in submicron range which means that particle size is less than 1 micron (1000 nm) and meets the claim limitation. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
As Zhu discloses metal oxide composite as presently claimed, it therefore would be obvious that metal oxide composite would intrinsically cause Mie scattering of blue light. 
The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients, claimed amounts, of making the claimed composition.  Therefore, the claimed properties would be intrinsically be capable to be achieved by the quantum dots composition disclosed by the reference (See MPEP § 2112.01). If it is the Applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
Although Zhu does not disclose the claimed weight percent. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Regarding claim 7, Zhu discloses capsule Quantum Dot (QD) composition, comprising a mesoporous material in submicron or micron order, quantum dots (QDs) adsorbed in pores of the mesoporous material (thus forming metal oxide composite), and a encapsulation material for encapsulating the QDs in the pores of the mesoporous material (claim 1). 
Alternatively, although Zhu does not disclose quantum dots composition is prepared by claim process steps, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Zhu  meets the requirements of the claimed product, Zhu  clearly meet the requirements of present claims quantum dot composition.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2017/0243916) in view of Zhao et al. (US 2016/0336490) or Tang et al. (US 2015/0279934). 
Regarding claim 4, Zhu fails to disclose the polymer coating films formed on surfaces of the quantum dots.
Whereas, Zhao discloses method of fabricating a semiconductor structure comprises forming a quantum dot.  An insulator layer of silica is then formed encapsulating the quantum dot to create a coated quantum dot, using a reverse micelle sol-gel reaction (abstract). The quantum dot is coated with a polymer (para 0038).
Alternatively, Tang discloses quantum dot coated with a polymer (see figure 1, claim 1). The blue quantum dot composite particle comprises a core and a shell that covers the core, wherein the core is a blue quantum dot, the shell is formed of a polymer, and the surface of the shell is chemically modified with gold nano-granules (abstract).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to coat the surface of quantum dots of Zhao with a polymer as taught by Zhao or Tang motivated by the desire to have improved fluorescence efficiency and high photostability and excellent processability. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2017/0243916) in view of  Gardener et al. (US 2011/0272720) or Murugesan et al. (US 10413966). 
Regarding claim 5, Zhu discloses the submicron or micron order mesoporous material 10 is a material which has a porous structure and of which a pore size is in submicron order or micron order (para 0034). However, Zhu fails to disclose the pores of the metal oxide composite have a volume ratio of 5-65 with respect to the total volume.
Whereas, Gardner discloses the porous layer generally has a thickness between 0.5 and 40 microns.  The porous layer may have a porosity between 5% and 80% and often has a porosity between 20% and 40%.  The porosity is limited on the lower end by the ability of the porous layer to scatter light and on the upper end by the resistivity and mechanical stability of the porous layer (para 0061).
 Alternatively, Murusegan Nanoparticles for use in the treatment of a well have a magnetic core of iron, nickel or cobalt or an alloy thereof; a carbon shell encapsulating the magnetic core; at least one organic functional group on the surface of the carbon shell through covalent bonding; and a coating of amorphous carbon nitride encapsulating the functionalized carbon shell (abstract). The porosity of the porous material is between 5-30 volume percent (col. 19, lines 50-55).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to have the pores of Zhao with a volume percent of 5-30 as taught by Gardner or Murusegan  motivated by the desire to have improved conductivity and physical properties such as strength. 

Response to Arguments
Applicant respectfully submits that the Examiner has not established any objectivereasoning as to why it would have been a “common sense” for one of ordinary skill in the art tohave modified the teachings of Zhu to arrive at the claimed feature of “wherein the quantum dotsimpregnated in the pores of the metal oxide composite have a portion of 0.5 weight% to 65weight% with respect to 100 weight% of a total matrix.” Rather, the Examiner articulates a mereconclusory statement that one of ordinary skill in the art wo
However, it should be noted that Form Paragraph clearly mentions that When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results and Applicant has failed to provide any evidence of unexpected or surprising results. 
Applicant argues that it is not entirely clear regarding the Examiner’s rationale that the ratio of 1:1 is included in the claimed range and one of the ordinary skill in the art would have been motivated by common sense to select 1:1 ratio when faced with a mixture. 
However, it should be noted that matrix in claim 1 includes metal oxide composite and quantum dots impregnated in the pores, so when a mixture is made of 2 components, it would be obvious to select one component at 50 wt%. 






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONAK C PATEL/Primary Examiner, Art Unit 1788